DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 20-23, 45, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the particles” on line 5.  It is not clear if this limitation is the same as “the polymeric particles” previously recited, or if it is a different group altogether.  Examiner interprets them to be the same.  Claims 2, 3, 4 recite this limitation as well.
Claim 2 recites the limitation “a median particle size and a particle size distribution” on lines 1-2 of the claim.  It is not clear if this limitation is the same as “”a median particle size and a particle size distribution” in Claim 1, or if it is a different group altogether.  Examiner interprets them to be the same.
Claim 3 recites the limitation “the median polymeric particle size” on line 3 of the claim.  It is not clear if this limitation is the same as “the median particle size” in Claim 1 or earlier in Claim 3, or if it is a different group altogether.  Examiner interprets them to be the same.
The term “1000 micrometers or less” in claim  5 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear the dimensions associated with this limitation, in terms of size, diameter, radius, porosity, or more.
Claim 5 recites the limitation “the median polymeric particle” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 7 recites the limitation “the median pore size”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 9 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 10 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 20 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 21 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 22 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 23 recites the limitation “the element” on line 1.  It is not clear if this limitation is the same limitation as “the porous element” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 45 recites the limitation “the olefin copolymer” on line 1.  It is not clear if this limitation is the same limitation as “the epoxy-functionalized olefin copolymer” previously recited, or if this is a different limitation.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 12, 13, 16-26, 42-46, 51, 52 & 56 are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,699,946).
Claims 1-4, 12, 13, 16-23, 42-46, 51, 52 & 56 are directed to a porous element, an apparatus or device type invention group.
Regarding Claims 1-4, 12, 13, 16-23, 42-46, 51, 52 & 56, DiBattista discloses a porous element, (See paragraph [0019] & [0053]), comprising sintered polymeric particles, (See paragraphs [0074], [0075], [0081] & [0082]), the polymeric particles comprising a thermoplastic composition that includes a polyarylene sulfide, (See paragraph [0082]; “polyphenylene sulfide”), the polymeric particles have a median particle size, (See paragraph [0075]; DiBattista discloses a size in the range of 50 to 3000 microns before sintering which overlaps with the entire range claimed; or See paragraph [0087]; DiBattista also discloses other overlapping ranges from 100 to about 1800 microns which would overlap from 100 to 175 microns), and a particle size distribution, the particle size distribution being such that 50% of the particles have a size between about 60% of the median particle size and about 140% of the median particle size, (See paragraph [0088]; Examiner interprets “all polymer particles" as disclosed to include at least 50%, and a range of plus/minus 25% as disclosed indicates that all of the particles fall within a range of 75% to 125% of the median particle size, reading upon the claimed range from 75 to 125%).
DiBattista does not disclose an impact modifier that includes an epoxy-functionalized olefin copolymer.
Lambla discloses an element used in similar applications, (See column 1, lines 14-19, Lambla; and See paragraph [0001], DiBattista; These elements are used in electronics), with an impact modifier that includes an epoxy-functionalized olefin copolymer, (See column 2, lines 5-13, and See column 3, lines 48-57, Lambla; The olefin monomers contain at least one epoxy group, meaning that they are functionalized (impact modifier).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating an impact modifier that includes an epoxy-functionalized olefin copolymer as in Lambla since polyphenylene sulfide (the polyarylene sulfide used in both DiBattista and Lambla) “has the disadvantage of having a low impact strength and hence of being brittle”, (See column 1, lines 20-21, Lambla), even though it has “an outstanding thermal stability and a very good chemical resistance, which make it a material of choice for the moulding of components which can be employed especially in electrical and electronic applications”, (See column 1, lines 14-18, Lambla).  By incorporating the ratio of the polyphenylene sulfide polymeric particles with the additives such as an impact modifier as in Lambla, “the impact strength of compositions containing PPS [polyphenylene sulfide] can be improved by incorporating therein a particular crosslinked elastomer”, such as that disclosed in Lambla in the ratios provided, (See column 1, lines 66-67, column 2, lines 1-2, Lambla).
Additional Disclosures Included: Claim 2: The porous element of claim 1, wherein 50% of the particles have a size between about 80% of the median particle size and about 120% of the median particle size, (See paragraph [0088], DiBattista; Examiner interprets “all polymer particles" as disclosed to include at least 50%, and a range of plus/minus 25% as disclosed indicates that all of the particles fall within a range of 75% to 125% of the median particle size, which reads upon the claimed range from 80 to 120%, which falls within that range).  Claim 3: The porous element of claim 1, wherein 80% of the particles have a size between about 35% of the median particle size and about 175% of the median polymeric particle size, (See paragraph [0088], DiBatista; Examiner interprets “all polymer particles" as disclosed to include at least 50%, and a range of plus/minus 25% as disclosed indicates that all of the particles fall within a range of 75% to 125% of the median particle size, reading upon the claimed range from 75 to 125%).  Claim 4: The porous element of claim 1, wherein 80% of the particles have a size between about 60% of the median particle size and about 135% of the median particle size, (See paragraph [0088], DiBattista; Examiner interprets “all polymer particles" as disclosed to include at least 50%, and a range of plus/minus 25% as disclosed indicates that all of the particles fall within a range of 75% to 125% of the median particle size, reading upon the claimed range from 75 to 125%). Claim 12: The porous element of claim 1, wherein the polyarylene sulfide is a polyphenylene sulfide, (See paragraph [0082], DiBattista; “polyphenylene sulfide”).  Claim 13: The porous element of claim 12, wherein the polyphenylene sulfide is a linear polypropylene sulfide, (See paragraph [0082], DiBattista; “polyphenylene sulfide”; Since it is not possible for a specific polymer to somehow be a completely different polymer composition (since the recited polymers do not fall within the same category of polymers”, the Examiner interprets that the polyphenylene sulfide that is already disclosed reads upon the claim).  Claim 16: The porous element of claim 1, the thermoplastic composition comprising one or more additives, (See paragraph [0103], DiBatista).  Claim 17: The porous element of claim 1, the porous element comprising secondary particles, (See paragraphs [0055], [0059] & [0103], DiBattista).  Claim 18: The porous element of claim 17, wherein the secondary particles comprise inorganic particles, (See paragraphs [0055], [0059] & [0103], DiBattista).  Claim 19: The porous element of claim 18, the inorganic particles comprising particles of silica, quartz powder, silicates, aluminum silicate, kaolin, talc, mica, clay, diatomaceous earth, wollastonite, calcium carbonate, zeolites, carbon molecular sieves, activated carbon, or mixtures of inorganic particles, (See paragraphs [0055], [0059] & [0103], DiBattista).  Claim 20: The porous element of claim 1, the element further comprising a fibrous filler, (See paragraph [0103], DiBattista).  Claim 21: The porous element of claim 1, the element further comprising a secondary polymeric material, (See paragraph [0082], DiBattista).  Claim 22: The porous element of claim 1, wherein the element is a separation element, (See paragraph [0019], DiBattista).  Claim 23: The porous element of claim 1, wherein the element is a tubular structure, (See paragraph [0104], DiBattista).  Claim 42: The porous element of claim 55, wherein the olefin copolymer is an ethylene copolymer, (See column 3, lines 58-67, Lambla).  Claim 43:  The porous element of claim 1, wherein the olefin copolymer includes methacrylic monomer units, (See column 4, lines 32-40, Lambla).  Claim 44:  The porous element of claim 43, wherein the methacrylic monomer units are epoxy-functionalized, (See column 3, lines 51-57, Lambla).  Claim 45:  The porous element of claim 42, wherein the olefin copolymer is poly(ethylene-co-methylacrylate-co-glycidyl methacrylate), (See column 3, lines 48-50, lines 58-67; column 4, lines 6-20, lines 32-44).  Claim 46: The porous element of claim 55, wherein the concentration of the impact modifier in the thermoplastic composition from about 0.05% to about 40% by weight, (See column 2, lines 5-17, Lambla; Lambla anticipates the claimed range from 0.5 to 40% by weight; more preferably 10 to 30% by weight). Claim 51:  The porous element of claim 1, wherein the particles further contain a crosslinking agent, (See column 5, lines 16-19, Lambla). Claim 52: The porous element of claim 51, wherein the crosslinking agent comprises a polyfunctional carboxylic acid, (See column 5, lines 16-19, Lambla).  Claim 56: The porous element of claim 1, wherein the polymeric particles comprise heat treated polymeric particles, (See paragraphs [0074], [0075], [0081] & [0082], DiBattista; Sintering is a form of heat treatment)
Claims 24-26 are directed to a filter element, an apparatus or device type invention group.
Regarding Claims 24-26, DiBattista discloses a filter element comprising the porous element of claim 1, (See paragraphs [0019] & [0053], DiBattista, and previous claim mapping of Claim 1 above).
Additional Disclosures Included: Claim 25: The filter element of claim 24, wherein the porous element has an average pore size of from about 10 micrometers to about 150 micrometers and a porosity of about 30% or greater, (See paragraphs [0061] & [0062]; The disclosure anticipates the claimed ranges from 10 to 150 micrometers as in paragraph [0062], and a porosity of 30% to 70% as in paragraph [0061], DiBattista).  Claim 26: The filter element of claim 24, the filter element withstanding operation at a temperature of about 100*C or greater without exhibiting deformation, (See paragraph [0169], DiBattista; The disclosed element which may act as a filter according to paragraph [0019], withstands a temperature of 139oC with no mention of deformation occurring).
Claim(s) 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,699,946), in further view of Ishio et al., (“Ishio”, US 2009/0306309).
Claims 53-55 are directed to a porous element, an apparatus/device and/or product type invention group.
Regarding Claim 53, modified DiBattista discloses the porous element of claim 51, but does not disclose wherein the crosslinking agent comprises a metal salt of a fatty acid.
Ishio discloses an element used in similar applications, (See paragraph [0003], Ishio; and See paragraph [0001], DiBattista; These elements are used in electronics), wherein a crosslinking agent comprises a metal salt of a fatty acid, (See paragraphs [0035] & [0036], Ishio; Examiner notes that alkali metal carboxylates include a range of 1 to 20 carbon atoms which includes a range of what would be considered a fatty acid.  Examiner relies upon the dictionary.reference.com definition of “crosslink” shown below).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.

    PNG
    media_image1.png
    277
    864
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the crosslinking agent is a metal oxide and/or a metal salt of a fatty acid as in Ishio in order to obtain “a PPS [polyphenylene sulfide] resin with a relatively high polymerization degree in a shorter period of time”, (See paragraph [0035], Ishio), such that a PPS resin composition can be created that “has the excellent heat resistance, chemicals resistance and barrier properties peculiar to the PPS resin and also has excellent toughness”, (See paragraph [0101], Ishio), for application in “electric and electronic apparatuses”, (See paragraphs [0003] or [0121], Ishio).
Additional Disclosures Included: Claim 54:  The porous element of claim 53, wherein the fatty acid includes 6 to 40 carbon atoms, (See paragraphs [0035] & [0036], Ishio; Examiner notes that alkali metal carboxylates include a range of 1 to 20 carbon atoms which includes a range of what would be considered a fatty acid; This disclosed range anticipates/overlaps with the claimed range from 6 to 20 carbon atoms).  Claim 55:  The porous element of claim 53, wherein the crosslinking agent comprises a metal stearate or a metal montanate, (See paragraphs [0035] & [0036], Ishio; Examiner notes that alkali metal carboxylates include a range of 1 to 20 carbon atoms which includes a range of what would be considered a fatty acid; This disclosed range anticipates/overlaps with the claimed range from 6 to 20 carbon atoms.  Examiner notes that stearate uses 18 carbon atoms in its backbone which falls within the claimed range).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,699,946), in further view of Palm et al., (“Palm”, US 5,776,353).
Claim 5 is directed to a porous element, an apparatus/device and/or product type invention group.
Regarding Claim 5, modified DiBattista discloses the porous element of claim 1, wherein the median polymeric particle is about 1000 micrometers or less, (See paragraph [0075]; DiBattista discloses a size in the range of 50 to 3000 microns before sintering which overlaps with the entire range claimed; or See paragraph [0087]; DiBattista also discloses other overlapping ranges from 100 to about 1800 microns; anticipates the claimed range from 50 to 1000), but does not disclose determines particle size via laser diffraction in which a particle size distribution based on median particle size is obtained.
Palm discloses a porous element that may be used for filtration, (See Abstract), and determines particle size via laser diffraction, (See column 11, lines 28-50, Palm) in a particle size distribution based on median particle size is obtained, (See column 11, lines 46-67, column 12, lines 1-21, Palm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of DiBattista by incorporating determining the range of particle size via laser diffraction in which the particle size distribution is based on median particle size as in Palm because “the preferred method for determining particle size distribution employs laser diffraction,” (See column 11, lines 36-37, Palm), and also because "the application of the particle size method is most appropriate when particles...all have approximately equal densities and approximate the spherical shape of particles," (See column 12, lines 15-20, Palm), for applications in "filtration media" that have "improved efficiency and/or economy, which are particularly valuable for filtration applications,” (See column 1, lines 43-50, Palm).
Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,699,946), in further view of Mattern et al., (“Mattern”, US 2011/0290715).
Claim 6 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 6, modified DiBattista discloses the porous element of claim 1, wherein the element has a porosity of about 30% or greater, (See paragraph [0061], DiBattista), but does not determine the value according to DIN 66 133 testing protocol.
Mattern discloses a porous element that may be used for filtration, (See Abstract), that determines porosity according to DIN 66 133 testing protocol, (See paragraph [0003], Mattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating that determines porosity according to DIN 66 133 testing protocol as in Mattern so that "a value for a pore diameter and a pore diameter distribution may be ascertained using a standard measurement method", (See paragraph [0003], Mattern), which is easily measurable, (See paragraph [0012], Mattern).
Claim 7 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 7, modified DiBattista discloses the porous element of claim 1, wherein the particles contain pores, (See paragraph [0094], DiBattista), and wherein the average pore size is from about 10 micrometers to about 150 micrometers, (See paragraph [0062], DiBattista; The disclosure anticipates the claimed pore size from 10 micrometers to 150 micrometers), but does not disclose the median pore size or determine the value according to DIN 66 133 testing protocol.
Another feature of DiBattista discloses that there is a narrow particle size distribution which allows uniform porosity meaning that pores are of about the same size, (See paragraph [0088], DiBattista; This observation indicates that in a given pore size distribution in which all the pores are the same size, the median pore size will be the same as the average pore size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating a narrow particle size distribution which allows uniform porosity meaning that pores are of about the same size such that the average pore size is the same as the median pore size as in another feature of DiBattista in order to obtain a porous media in which "dissipation of heat tends to flow more evenly through uniformly porous media" and "are also less likely to have structural weak spots than media which comprise unevenly distributed pores of substantially different sizes,” (See paragraph [0088], DiBattista).
Mattern discloses a porous element that may be used for filtration, (See Abstract), that determines porosity according to DIN 66 133 testing protocol, (See paragraph [0003], Mattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating that determines porosity according to DIN 66 133 testing protocol as in Mattern so that "a value for a pore diameter and a pore diameter distribution may be ascertained using a standard measurement method", (See paragraph [0003], Mattern), which is easily measurable, (See paragraph [0012], Mattern).
Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,699,946), in further view of Qiu et al., (“Qiu”, US 2010/0305217), and in further view of Bruck et al., ("Bruck", US 5,994,483)
Claim 8 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 8, modified DiBattista disclosesthe porous element of claim 1, wherein the element has a tensile elongation at break of less than about 15%, (See Table 1, page 11, The disclosure anticipates the range at a value of 0.248%, DiBattista), but does not disclose wherein its tensile characteristics are determined according to ISO Test no. 527 at a temperature of 23°C and a test speed of 5 mm/min.
Qiu discloses a porous element that may be used in filtration, (See Abstract and paragraph [0001], Qiu), wherein its tensile characteristics are determined according to ISO Test no. 527 at a temperature of 23oC, (See paragraph [0135], Qiu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein its tensile characteristics are determined according to ISO Test no. 527 at a temperature of 23oC as in Qiu since tensile properties are measured to meet the requirements "of good mechanical and optionally as well good thermal properties", for applications such as filtration, (See paragraph [0002] & [0135], Qiu). 
Modified DiBattista does not disclose wherein the test speed under ISO Test no. 527 takes place at 5 mm/min.
Bruck discloses an element of similar chemical composition, (See column 2, lines 33-39 for use in related applications such as electronics, (See column 2, lines 39-44, Bruck), in which the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min, (See Table 3, “Tensile test (Test speed 5 mm/min)”, Bruck).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the porous element of modified DiBattista by incorporating wherein the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min as in Bruck in order to obtain a chemical composition reflecting tensile properties characteristic of the material that has "impact strength and flexibility" with good properties "such as high heat resistance, chemical resistance and flame retardancy, are retained", (See column 2, lines 33-39, Bruck), for use in applications such as "the electronics and electrical industries", (See column 2, lines 40-44, Bruck).
Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Qiu et al., (“Qiu”, US 2010/0305217), and in further view of Bruck et al., ("Bruck", US 5,994,483)
Claim 9 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 9, modified DiBattista discloses the porous element of claim 1, but does not disclose wherein the element has a tensile strength at break of about 2 megapascals or greater as determined according to ISO Test no. 527 at a temperature of 23°C and a test speed of 5 mm/min.
Qiu discloses a porous element that may be used in filtration, (See Abstract and paragraph [0001], Qiu), wherein the element has a tensile strength at break of about 2 megapascals or greater and its tensile characteristics are determined according to ISO Test no. 527 at a temperature of 23oC, (See paragraph [0135], Qiu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating herein the element has a tensile strength at break of about 2 megapascals or greater and its tensile characteristics are determined according to ISO Test no. 527 at a temperature of 23oC as in Qiu since tensile properties are measured to meet the requirements "of good mechanical and optionally as well good thermal properties", for applications such as filtration, (See paragraph [0002] & [0135], Qiu). 
Modified DiBattista does not disclose wherein the test speed under ISO Test no. 527 takes place at 5 mm/min.
Bruck discloses an element of similar chemical composition, (See column 2, lines 33-39 for use in related applications such as electronics, (See column 2, lines 39-44, Bruck), in which the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min, (See Table 3, “Tensile test (Test speed 5 mm/min)”, Bruck).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the porous element of modified DiBattista by incorporating wherein the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min as in Bruck in order to obtain a chemical composition reflecting tensile properties characteristic of the material that has "impact strength and flexibility" with good properties "such as high heat resistance, chemical resistance and flame retardancy, are retained", (See column 2, lines 33-39, Bruck), for use in applications such as "the electronics and electrical industries", (See column 2, lines 40-44, Bruck).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Bruck et al., ("Bruck", US 5,994,483), in further view of Fiebig et al., (WO 2013/083467).
Claim 10 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 10, modified DiBattista discloses the porous element of claim 1, wherein the element has a tensile modulus of about 40 megapascals or greater as determined according to the ISO Test no. 527 at a temperature of 23oC and a test speed of 5 mm/min.
Bruck discloses an element of similar chemical composition, (See column 2, lines 33-39 for use in related applications such as electronics, (See column 2, lines 39-44, Bruck), in which the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min, (See Table 3, “Tensile test (Test speed 5 mm/min)”, Bruck).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the porous element of modified DiBattista by incorporating wherein the tensile measurements are determined according to ISO Test no. 527 at a test speed of 5 mm/min as in Bruck in order to obtain a chemical composition reflecting tensile properties characteristic of the material that has "impact strength and flexibility" with good properties "such as high heat resistance, chemical resistance and flame retardancy, are retained", (See column 2, lines 33-39, Bruck), for use in applications such as "the electronics and electrical industries", (See column 2, lines 40-44, Bruck).
Modified DiBattista does not disclose the element has a tensile modulus of about 40 megapascals or greater as determined according to ISO Test no. 527 at a temperature of 23oC.
Fiebig discloses a porous element in which the element has a tensile modulus of about 40 megapascals or greater as determined according to ISO Test no. 527 at a temperature of 23oC, (See page 14, Fiebig).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the porous element of modified DiBattista by incorporating wherein the element has a tensile modulus of about 40 megapascals or greater as determined according to ISO Test no. 527 at a temperature of 23oC as in Fiebig in order to “provide a composite material/article comprising the composite material with sufficient mechanical properties…[so that] an economical manufacture of said composite material/article is achieved,” (See page 2, Fiebig).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Ritter et al., (“Ritter”, WO 2011/119550).
Claim 11 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 11, modified DiBattista discloses the porous element of claim 1, but does not disclose wherein the thermoplastic composition has a complex viscosity of about 20,000 poise or less at a temperature of about 200oC or greater as determined according to a low shear sweep method.
Ritter discloses a porous element that may be used in filtration, (See Abstract, page 1, and page 2, Ritter), wherein the thermoplastic composition has a complex viscosity of about 20,000 poise or less, (See Table 1, page 21, Ritter; The complex viscosity of the composition is 120 Pa-s in Example 1, which converts to 1200 poise, which falls within the claimed range, anticipating that value) at a temperature of about 200oC or greater as determined according to a low shear sweep method, (See Table 1, and See pages 13-14, Ritter; The complex viscosity is measured at 300oC, which is greater than 200oC and a sweep is performed at a frequency of 6.2 rad/s, which is considered "low shear" since the strain is at 10%, also low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the thermoplastic composition has a complex viscosity of about 20,000 poise or less at a temperature of about 200oC or greater as determined according to a low shear sweep method as in Ritter since "PPS [polyphenylene sulfide] is...widely used for...composite applications due to its high chemical resistance, excellent mechanical properties, and good thermal properties,” but its “thermal and oxidative stability…is considerably reduced in the presence of air and at elevated temperature conditions,” (See page 6, Ritter), so incorporating another additive as disclosed herein results in improving "the thermooxidative stability of a polyarylene sulfide", (See page 2, Ritter), which is reflected in the complex viscosity properties obtained, and may then be "useful, for example, in filtration media employed at elevated temperatures, as in filtration of exhaust gas," (See page 11, Ritter).
Claims 47 & 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Naritomi et al., (“Naritomi”, US 2010/0189958) as evidenced by Lewin and Preston, (“Capillary Rheometer”, “High Technology Fibers: Part B”, published by Marcel Dekker, New York, 1989, 4 total pages), in further view of Bushelman et al., (“Bushelman”, US 2014/0209969; An earlier publication date of February 28, 2013 from WO 2013/026779, is relied upon in this rejection), in further view of Hayashi et al., (“Hayashi”, US 2010/0016516).
Claims 47 & 48 are directed to a porous element, an apparatus or device type invention group.
Regarding Claim 47, modified DiBattista discloses the porous element of claim 1, but does not disclose wherein the thermoplastic composition has a melt viscosity of about 3,000 poise or greater as determined by use of a capillary rheometer at 316oC and 400 sec-1 after 5 minutes of constant shear
Naritomi discloses an element for related applications, (See paragraph [0001], Naritomi), with a similar thermoplastic composition, (See paragraph [0071], Naritomi), that has a melt viscosity of about 3,000 poise or greater as determined by use of a capillary rheometer at 315oC, (See paragraph [0076], Naritomi; The disclosed thermoplastic composition anticipates the claimed melt viscosity from 3,000 to 30,000 poise.  A Koka type flow tester is known to be a type of capillary rheometer as evidenced by Capillary Rheometer on its last page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the thermoplastic composition has a melt viscosity of about 3,000 poise or greater as determined by use of a capillary rheometer at 315oC as in Naritomi in order to provide “better part joinability…and an expanded range of applications” while also allowing for “corrosion resistance in casings of electronic equipments, electric equipments and consumer electrical equipments to be enhanced and can contribute to rationalization of manufacturing mass-produced automotive parts”, (See paragraph [0092], Naritomi).  By doing so, the invention can “play a significant role in improving productivity and performance in casings and parts used in electronic and electric equipments and in many other fields”, (See paragraph [0092], Naritomi).
Bushelman discloses use of a capillary rheometer at 400 sec-1 to measure the melt viscosity of a thermoplastic composition., (See paragraph [0023], Bushelman), in which the temperature the measurement is conducted at includes 316oC, (See paragraph [0023], Bushelman; and See column 8, lines 5-10, Lambla; The temperature used for measurement is applied at a range that is above the melting temperature of the composition.  As indicated by Lambla, a composition using polyphenylene sulfide is melted/blended in a temperature range that has a range of 290 to 330oC, in which adding an additional 10oC as indicated in Bushelman would result in using a temperature of 300 to 340oC, which includes 316oC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating using the capillary rheometer at 400 sec-1 and 316oC to measure the melt viscosity as in Bushelman because the intrinsic melt viscosity is measured here with “the standard test method for determination of polymeric materials by means of a capillary rheometer according to ASTM D 3835-08”, (See paragraph [0023], DiBattista).  Thus, the conditions used here are standard in the art.
Hayashi discloses measuring melt viscosity after 5 minutes of constant shear, (See paragraph [0072], Hayashi; Hayashi conducts the measurement at a shear rate after 15 minutes which includes at least 5 minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating measuring melt viscosity after 5 minutes of constant shear as in Hayashi to ensure that each sample of the composition “was held for the same period of time…before the melt viscosity was measured”, (See paragraph [0072], Hayashi), for comparison with other samples.
Regarding Claim 48 modified DiBattista discloses the porous element of claim 1, but does not disclose wherein the thermoplastic composition has a melt viscosity of about 10,000 poise or greater as determined by use of a capillary rheometer at 316oC and 400 sec-1 after 5 minutes of constant shear.
Naritomi discloses an element for related applications, (See paragraph [0001], Naritomi), with a similar thermoplastic composition, (See paragraph [0071], Naritomi), that has a melt viscosity of about 10,000 poise or greater as determined by use of a capillary rheometer at 315oC, (See paragraph [0076], Naritomi; The disclosed thermoplastic composition anticipates the claimed melt viscosity from 10,000 to 30,000 poise.  A Koka type flow tester is known to be a type of capillary rheometer as evidenced by Capillary Rheometer on its last page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the thermoplastic composition has a melt viscosity of about 10,000 poise or greater as determined by use of a capillary rheometer at 315oC as in Naritomi in order to provide “better part joinability…and an expanded range of applications” while also allowing for “corrosion resistance in casings of electronic equipments, electric equipments and consumer electrical equipments to be enhanced and can contribute to rationalization of manufacturing mass-produced automotive parts”, (See paragraph [0092], Naritomi).  By doing so, the invention can “play a significant role in improving productivity and performance in casings and parts used in electronic and electric equipments and in many other fields”, (See paragraph [0092], Naritomi).
Bushelman discloses use of a capillary rheometer at 400 sec-1 to measure the melt viscosity of a thermoplastic composition., (See paragraph [0023], Bushelman), in which the temperature the measurement is conducted at includes 316oC, (See paragraph [0023], Bushelman; and See column 8, lines 5-10, Lambla; The temperature used for measurement is applied at a range that is above the melting temperature of the composition.  As indicated by Lambla, a composition using polyphenylene sulfide is melted/blended in a temperature range that has a range of 290 to 330oC, in which adding an additional 10oC as indicated in Bushelman would result in using a temperature of 300 to 340oC, which includes 316oC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating using the capillary rheometer at 400 sec-1 and 316oC to measure the melt viscosity as in Bushelman because the intrinsic melt viscosity is measured here with “the standard test method for determination of polymeric materials by means of a capillary rheometer according to ASTM D 3835-08”, (See paragraph [0023], DiBattista).  Thus, the conditions used here are standard in the art.
Hayashi discloses measuring melt viscosity after 5 minutes of constant shear, (See paragraph [0072], Hayashi; Hayashi conducts the measurement at a shear rate after 15 minutes which includes at least 5 minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating measuring melt viscosity after 5 minutes of constant shear as in Hayashi to ensure that each sample of the composition “was held for the same period of time…before the melt viscosity was measured”, (See paragraph [0072], Hayashi), for comparison with other samples.
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Gerrard et al., (“Gerrard”, US 2013/0131210).
Claim 49 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 49, modified DiBattista discloses the porous element of claim 1, but does not disclose wherein the thermoplastic composition exhibits a degradation temperature of greater than 400oC.
Gerrard discloses an element for related applications such as an electrical insulator, (See paragraph [0099], Gerrard), in which its thermoplastic composition, (See paragraph [0082], Gerrard), exhibits a degradation temperature of greater than 400oC, (See paragraph [0092], Gerrard; The thermoplastic composition anticipates the claimed range from 450 to 550 oC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the thermoplastic composition exhibits a degradation temperature of greater than 400oC as in Gerrard in order to provide “high thermal stability and a high decomposition temperature”, (See paragraph [0099], Gerrard), and “extrusion resistance, and integrated structural strength at high temperatures”, (See paragraph [0019], Gerrard), for applications that involve higher temperatures as also discussed in DiBattista, (See paragraph [0011], DiBattista).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBattista et al., (“DiBattista”, WO 2013/040289), in view of Lambla et al., (“Lambla”, US 6,669,946), in further view of Alexander et al., (“Alexander”, US 2006/0068201).
Claim 50 is directed to a porous element, an apparatus or device type invention group.
Regarding Claim 50, modified DiBattista discloses the porous element of claim 1, but does not explicitly disclose wherein the porous element exhibits shrinkage during sintering of about 8% or less.
Alexander discloses a porous element, (See paragraph [0028], Alexander), wherein the porous element exhibits shrinkage during sintering of about 8% or less, (See paragraph [0077] & [0024], Alexander; Alexander discloses shrinkage of less than 5%, anticipating the claimed range from 5 to 0%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the porous element of modified DiBattista by incorporating wherein the porous element exhibits shrinkage during sintering of about 8% or less as in Alexander so that it is “less likely to shrink and crack…by the action of heat”, (See paragraph [0031], Alexander), in order to “exhibit the required electrical insulating properties at elevated temperatures”, (See paragraph [0009], Alexander), such as for “insulation for electrical cables”, (See paragraph [0011], Alexander), overlapping with thermal and electrical insulation for electrical components as in DiBattista, (See paragraph [00130] & [0024], DiBattista).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M PEO/Primary Examiner, Art Unit 1779